Citation Nr: 1121653	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1966 to March 1970.  He also reportedly had additional service in the reserves from 1970 to 1976, including on active duty for training (ACUDTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Since then, the Veteran has relocated and jurisdiction has been transferred to the RO in Indianapolis, Indiana.  That RO certified the appeal to the Board.  The Veteran has not revoked the California Department of Veterans Affairs right to represent him in this appeal, however, so this organization is still listed as his representative.

In February 2011, in support of his claims, the Veteran testified at a hearing at the RO in Indianapolis before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  Following the hearing, the Board held the record open for 60 days to give the Veteran time to obtain and submit supporting medical evidence, which he did in April 2011.  He did not waive his right to have the RO initially consider this additional evidence, but primarily because of this additional evidence the Board is granting his claims, so this waiver is unnecessary since there is no possibility of prejudicing him by the Board considering this additional evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDING OF FACT

There is now equally probative, i.e., competent and credible, medical evidence for and against the Veteran's claims on the determinative issue of whether his bilateral hearing loss and tinnitus are attributable to repeated exposure to excessively loud noise during his military service, so that noise exposure in service is just as likely as not the cause of these conditions.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claims, in full, there is no need to discuss whether there has been compliance with these 
notice-and-duty-to-assist provisions of the VCAA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, to be considered unduly prejudicial, any VCAA notice error shown would have to be outcome determinative of the claims).  And, here, his claims are being granted, regardless, so any such error, even if established, is at most inconsequential, so ultimately harmless.  See 38 C.F.R. § 20.1102.

II.  Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Stated somewhat differently, direct service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Bilateral (i.e., Right and Left Ear) Hearing Loss

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence confirming the Veteran has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

Concerning claims for hearing loss, in particular, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

But according to VA standards, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The results of the Veteran's January 2009 VA Compensation and Pension examination (C&P exam) confirm he has sufficient hearing loss in each ear, so bilaterally, to be considered a ratable disability according to these prescribed § 3.385 standards.  The report of that exam indicates his pure tone thresholds, in decibels (dB), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
40
45
LEFT
15
30
50
50
55

So the puretone threshold average for his right ear was 41 decibels and for his left ear it was 46 decibels.  His speech recognition scores were 100 percent, bilaterally, however.

Also in further support of his claim, so as confirmation of the extent of his hearing loss, the Veteran has submitted the results of a March 2011 audiometric evaluation by a private audiologist, L.M., AuD, of Acoustic-Audio Services of Michiana, Inc., in South Bend, Indiana.  Her April 2011 letter concerning the results of that evaluation indicates the Veteran reported symptoms of bilateral hearing loss and, upon examination, had mild to moderate, gradually sloping, sensorineural hearing loss through 1000 Hertz, culminating in essentially flat, moderate, sensorineural hearing loss at 1000 to 8000 Hertz.  An acoustic notch was present in the left ear at 4000 Hertz and absent in the right ear.  His speech reception thresholds were consistent with his pure tone averages and his loudness and discomfort levels were within normal limits.  His speech discrimination scores were excellent, 92% in the right ear at 70dBHL and 94% at 75DBHL in the left ear.

The March 2011 audiogram that Dr. L.M. referenced is in graph format only, without a precise numerical indication of the pure tone thresholds in the specific frequencies considered by § 3.385.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph because this would constitute a factual finding it is precluded from making.  However, the Court criticized the Board for not discussing the speech recognition results in that report.  Id.  Here, the Board finds the March 2011 audiogram shows results consistent with those noted during the Veteran's January 2009 VA C&P exam, certainly insofar as confirming he has sufficient hearing loss in each ear to satisfy the threshold minimum requirements of § 3.385 to be considered a ratable disability by these VA standards.  His decibels, at the frequencies indicated, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
55
55
LEFT
10
35
60
60
70

The audiogram report also indicates his speech discrimination scores (SDS) were 100 and 92 percent, right and left respectively.

As still further support for his claim, the Veteran also has submitted an additional audiological report from another private audiologist, E.H., AuD.  This report indicates the Veteran reported hearing difficulties and that, upon examination, each ear was low normal through 500 Hertz, with sloping to moderate sensorineural hearing loss through 2000 Hertz, recovering to mild sensorineural hearing loss at 8000 Hertz.  His speech discrimination scores were 92 and 88 percent, right and left respectively.  


Dr. E.H.'s report also contained an audiogram in graph format only, without a precise numerical indication of the pure tone thresholds.  However, the Board finds this report also sufficiently legible and capable of interpretation as additional confirmation the Veteran has sufficient hearing loss in each ear to be considered a ratable disability according to the § 3.385 standards.  See again Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  According to this audiogram, his pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
50
50
LEFT
20
40
60
50
50

Consequently, as these three reports confirm, there is no disputing the Veteran has bilateral hearing loss, and of sufficient severity to be considered a ratable disability by VA standards according to the threshold minimum requirements of 38 C.F.R. § 3.385.  This, in turn, means the determinative issue is whether his current bilateral sensorineural hearing loss is attributable to his military service, as he is alleging, and in particular to the type of noise exposure he says he experienced during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran attributes his bilateral hearing loss to exposure to excessively loud noise in the military from jet engine aircraft while serving on aircraft carriers.  See his April 2011 letter.  He reiterated this claim while testifying during his recent February 2011 hearing before the Board.

His military personnel records, including his Department of Defense Form 214N (DD Form 214N), indicate his military occupational specialty (MOS) in the Navy was ordnance mechanic.  So the Board finds there is both competent and credible evidence he sustained the type acoustic trauma claimed in service.  See 38 U.S.C.A. § 1154(a).

Consequently, as explained to him during his recent hearing, there need only be competent and credible evidence, as well, linking this hearing loss to that noise exposure during his military service to warrant the granting of service connection.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran claims that he first learned (became "cognitively aware") he had hearing loss in 1974, so during his additional service in the reserves, and that his hearing loss has continued to get progressively worse during the many years since.  See the April 2011 letter from L.M., AuD., indicating the Veteran reportedly had just received a promotion to Chief Petty Officer in 1974 when he was walking on base as he approached an officer, saluted the officer, and said good morning, sir, only to not entirely hear what that officer said in return, noting that part of his response was unintelligible.  The Veteran is competent to report what occurred in service because firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, in another precedent case, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006), the Federal Circuit Court also recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  There is no evidence refuting this assertion and no inherent reason to question the Veteran's written and oral testimony concerning this initial difficulty hearing what was being said to him.  So his written and oral testimony concerning this is ultimately probative and, therefore, supportive of his claim that he began having difficulty hearing during his active military service, albeit during his immediately subsequent service in the reserves as, he described during his hearing, a "weekend warrior."  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).


Active military, naval, or air service includes any period of active duty (AD) or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

The Board sees that neither the Veteran nor the record indicates he entered service with any pre-existing hearing loss involving either ear.  The report of his February 1966 military entrance examination indicates his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
10(25)
-5(5)
-5(5)
-5(5)
0(5)

[Note:  audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units.  So after this conversion, these are the numbers indicated in the parentheses.]

Therefore, in any event, his hearing was within normal limits, bilaterally, upon entering service, except perhaps for the marginal loss in his left ear at 500 Hz.  See again Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The report of his February 1970 discharge exam indicates he scored 15/15, bilaterally, on the whispered voice test.  That, of course, was a far less sophisticated measure of his hearing acuity, but nonetheless indicates his hearing acuity was still reportedly within normal limits when he left active duty in March 1970.

The report of the Veteran's June 1971 annual examination in the reserves indicates his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
0
0
0
5

So these results also indicate his hearing was still within normal limits, bilaterally.  See again Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The report of his April 1972 annual examination in the reserves indicates his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
20
LEFT
15
10
0
0
20

So these results also indicate his hearing was still within normal limits, bilaterally, although there is some indication that his hearing may have been declining at the 4000 Hertz level.

The report of his subsequent May 1974 annual examination in the reserves, however, indicates his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

So there apparently was less hearing deficit, in fact none, even in the previously noted 4,000 Hz frequency, which, interestingly, is somewhat inconsistent with the Veteran's present-day allegation that he first noticed he had hearing loss during that year (1974).

Still, the Court has clarified that the absence of audiometric test results during service, including at time of discharge, showing the Veteran had disabling hearing loss according to 38 C.F.R. § 3.385 is not a bar to service connection, so long as there is a current hearing loss disability as determined by these standards (which, here, for the reasons already discussed, there is) and a medically sound basis upon which to attribute this current hearing loss disability to injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Concerning this purported cause-and-effect correlation, Dr. L.M.'s April 2011 letter provides that, upon reviewing the Veteran's military history, hearing history, previous audiograms, and self-reported history, his hearing loss is more likely than not related to his excessive and prolonged noise exposure from jet aircraft aboard aircraft carriers and on flight lines during service.  In coming to this conclusion, Dr. L.M. noted the Veteran has bilaterally mild to moderate, gradually sloping, sensorineural haring loss through 1000 Hertz, with moderate high frequency right ear hearing loss and moderate acoustic notch in the left ear.  After a careful review of the 2008 audiogram, she said it indicates that a bilateral acoustic notch was present at that time, indicating exposure to high levels of noise, causing acoustic trauma.  She explained that the characteristic acoustic notch of 
noise-induced hearing loss changes appearance as the hearing loss progresses.  In the 2010 audiogram, there is an absence of the right ear acoustic notch.  This absence is indicative of the effects of age-related hearing loss combined with acoustic trauma.  In the 2011 audiogram (presumably referring to the most recent March 2011 audiogram), the acoustic notch in the right ear has flattened out as the hearing loss at 8000 Hertz worsened, while the notch in the left ear is still observable, it is still significantly less obvious.  With high frequency hearing loss, the hearing-impaired listener would have difficulty hearing soft sounds of speech.  

It is well established that the longer the noise exposure and the higher the noise level, the greater the loss of hair cells in the cochlea and, therefore, the greater the hearing loss.  So this commenting private audiologist associated the Veteran's present-day hearing loss disability, at least partly (ignoring the age component), with the noise exposure he sustained as a Navy soldier during his military service and resultant acoustic trauma.

The January 2009 VA C&P examiner, however, came to a different conclusion.  He indicated the Veteran had hearing within normal limits through 500 Hertz, with mild to moderate high frequency sensorineural hearing loss, bilaterally.  He indicated the Veteran also had excellent speech discrimination scores, bilaterally.  The tympanometric results with hand-held probe were within normal limits, as well.  He was unable to maintain a seal for reflex testing.  The configuration of hearing loss shown, according to this VA C&P examiner, is inconsistent with noise exposure and there were no documented complaints or treatment relating to hearing loss prior to 2008 - so not for over 30 years after service.  Therefore, this VA C&P examiner concluded it is not likely the Veteran's hearing loss is related to his military service.

In evaluating the probative value of these medical opinions for and against the claim, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board, however, may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative value of these opinions for and against the claim, the Board sees the record does not indicate that Dr. L.M. reviewed the Veteran's claims file in making her favorable determination, but by the same token the VA C&P examiner apparently did not have access to the Veteran's service treatment records, either, in commenting unfavorably.  Review of the claims file, however, so including the STRs, is not determinative or dispositive of a medical opinion's probative value; rather, most of the probative value is derived from the discussion of the opinion's underlying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court holds that with respect to claims file review, as it pertains to obtaining an overview of the claimant's medical history, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure had compromised the value of the medical opinion.  

By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

Here, there is no indication that either report was compromised in any way by the examiners' not having access to the complete claims file, including the Veteran's service treatment records, and reliance on the Veteran's self-reported history.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  In this particular instance, for the reasons and bases already discussed, there is no inherent reason to question the Veteran's credibility or the history of hearing loss that he has provided - dating back to his military service, which at least partly formed the basis of these opinions, so including the one favorable to his claim, because the Board has conceded the record substantiates his claim of excessive noise exposure in service in his capacity as a Naval ordnance mechanic.

The Board therefore concludes the medical nexus evidence supporting the claim is just as probative as the medical nexus evidence against the claim.  That is to say, it is just as likely as not the Veteran's bilateral hearing loss is at least partially a result of his repeated exposure to excessively loud noise and resultant injury (i.e., acoustic trauma) during his military service.  Thus, his claim must be granted with resolution of this reasonable doubt in his favor concerning this determinative issue of etiology.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, there need only be competent and credible evidence indicating there is an as-likely-as-not possibility of a relationship or correlation between the claimed disability and the Veteran's military service).

B.  Tinnitus

The reports of the Veteran's March 2011 audiometric evaluation, January 2009 VA C&P exam, and July 2008 exam all indicate he reported experiencing tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So even absent a clinical diagnosis, he is competent as a layman to proclaim that he experiences tinnitus, especially since this condition, by its very nature, is inherently subjective and, therefore, capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

So, just as in the case of his claim for bilateral hearing loss, the determinative issue is whether his tinnitus is attributable to his military service - and, in particular, to excessive noise exposure and resultant injury (acoustic trauma), as the Board has determined that his bilateral hearing loss is.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board already has conceded the Veteran sustained acoustic trauma in service when granting his claim for bilateral hearing loss.  Therefore, all that is needed to additionally establish his claim for tinnitus is sufficiently probative evidence showing this condition also is a consequence of that noise exposure in service.

As with his bilateral hearing loss claim, there is competent and credible evidence for and against this claim for tinnitus.  But, on balance, the Board finds that the evidence supporting this tinnitus claim is at least as probative as the evidence against this claim, so this claim also must be granted.  38 C.F.R. § 3.102.


Dr. L.M.'s April 2011 letter provides that, upon reviewing the Veteran's military and medical history, his tinnitus, like his bilateral hearing loss, is more likely than not related to his excessive and prolonged noise exposure from jet aircraft aboard aircraft carriers and on flight lines during service.  In coming to this conclusion, Dr. L.M. noted, as she did with the Veteran's hearing loss, that it is well-established that the longer the noise exposure and the higher the noise level, the greater the loss of hair cells in the cochlea and, therefore, the greater the tinnitus.

The January 2009 VA C&P examiner concluded differently, noting the Veteran's vague report of the onset of his tinnitus in coming to the conclusion that it is not likely related to his military service.

But as with the Veteran's bilateral hearing loss claim, the Board finds that neither of these opinions was compromised by the examiners not having access to the complete claims file and/or service treatment records - particularly because the Board has conceded the Veteran's in-service acoustic trauma and since he is competent, even as a layman, to comment regarding when he first experienced tinnitus, so including following noise trauma of the type alleged, and whether it has persisted during the many years since.  See again Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  And, indeed, as explained, tinnitus is one of those conditions where medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, in this particular instance the Veteran even has a supporting medical nexus opinion, so is not just relying on his lay testimony.


The Board, therefore, concludes the medical and lay evidence supporting the claim is just as probative as the medical nexus evidence against the claim.  That is to say, it is just as likely as not the Veteran's tinnitus is a result of his repeated exposure to excessively loud noise and resultant injury (i.e., acoustic trauma) during his military service.  This claim therefore must be granted with resolution of this reasonable doubt in his favor concerning this determinative issue of etiology.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for bilateral hearing loss is granted.

The claim for service connection for tinnitus also is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


